Citation Nr: 1531129	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to exposure to herbicides and/or ionizing radiation.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1953 to July 1957, from June 1960 to August 1960, from May 1968 to July 1969, from August 1972 to January 1973, from January 1973 to June 1973, from June 1973 to March 1978, and from March 1979 to March 1987.  The Veteran received a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an April 2011 videoconference hearing.  A transcript of this hearing is of record.

In July 2011, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, the Veteran submitted additional evidence in support of his appeal.  The Veteran submitted a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through January 2015, which have been considered by the RO in the April 2015 supplemental statement of the case.

The issues of entitlement to service connection for a back disability and entitlement to service connection for flat feet have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and exposure to herbicides is presumed.  

2.  The evidence does not demonstrate that the Veteran was exposed to ionizing radiation.  

3.  The Veteran's thyroid cancer, status post thyroidectomy, has not been shown to be etiologically related to his period of active duty service, to include as due to exposure to herbicides or ionizing radiation; nor did it manifest to a compensable degree within one year of separation.  

4.  The Veteran's currently diagnosed mild eczema has not been shown to be etiologically related to his period of active duty service, to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for thyroid cancer, status thyroidectomy, to include as due to exposure to herbicides and/or ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria to establish service connection for a skin disability, to include exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied in a June 2006 letter.  The Veteran also received notice on the evidence required to substantiate a claim for service connection due to ionizing radiation in an April 2010 letter.  

The duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination for his skin disability in November 2013.  

However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the claimed thyroid cancer, status post thyroidectomy.  As there is no evidence that the Veteran's thyroid cancer was incurred in service, or manifested to a compensable degree within one year of separation from service, an examination is not required here.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. 
Service Connection

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cancer is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cancer, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Eczema is not a chronic disease listed among the chronic diseases entitled to presumptive service connection. 

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Thyroid cancer and eczema are not listed among those diseases entitled to presumptive service connection for herbicide exposure.  

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection. 

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A) (West 2014); 38 C.F.R. § 3.309(d)(3)(i) (2014).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2014); 38 C.F.R. § 3.309(d)(3)(ii) (2014).  In the instant case, the evidence of record does not establish, and the Veteran does not claim, that he participated in any of these activities.  The Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is, therefore, not warranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b) (2014).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, thyroid cancer; such condition must have become manifest five years or more after exposure.  See 38 C.F.R. § 3.311(b) (2014).  These provisions apply in this case because the evidence indicates that the Veteran had thyroid cancer, a radiogenic disease, which first manifested in 2006, more than five years after the Veteran's reported in-service exposure to ionizing radiation.

Section 3.311(a) calls for the development of a radiation dose assessment when it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and when it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2014).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.

Notwithstanding the provisions relating to presumptive service connection or exposure to ionizing radiation, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

	Thyroid Cancer

The Veteran contends that he developed thyroid cancer as a result of his exposure to herbicides from 1968 to 1969 while serving with U.S. Naval Mobile Construction Battalion Twenty Two, which was stationed in Vietnam.  See December 2010 statement and April 2011 Board hearing transcript.  Alternatively, the Veteran argues that while serving aboard the U.S.S. Oriskany from 1955 to 1957, he was exposed to radiation from a nuclear bomb kept onboard, when he was assigned to be a radiation monitor during periods of "general quarters."  See May 2006 and November 2010 statements.  The Veteran testified that he did not work with the bomb and he was not involved in any atmospheric testing.  During "general quarters," the Veteran said he had to check certain areas for any radiation that may have leaked.  He performed those drills for a year.  See April 2011 Board hearing transcript.

The Veteran's military personnel records reflect that the Veteran served aboard the U.S.S. Oriskany from 1954 to 1956.  During this period of service, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a Ship's Serviceman, who is responsible for managing and operating all shipboard retail and service activities.  The Veteran's records during this period did not show any documentation related to radiation exposure or duties that involved radiation monitoring.  

The Veteran's records document that from 1968 to 1969, he was assigned to H Company, U.S. Naval Mobile Construction Battalion Twenty Two which was stationed at Camp Haskins in DaNang, Vietnam.  He worked in the laundry service supervising enlisted men and Vietnamese civilians.  

From July 1953 to March 1987, the Veteran's service treatment records do not include any complaints, treatment or diagnosis for thyroid related problems.  

The first post-service treatment record documenting any thyroid related problems was in 2006.  A February 2006 private treatment record reflects that the Veteran complained of difficulty swallowing and a burning sensation in his esophagus.  Following an objective evaluation, the Veteran's private treating physician found that the Veteran had retrosternal pain unresponsive to outpatient treatment.  A March 2006 private treatment record documents that an MRI revealed a left thyroid mass during an evaluation of the Veteran's cervical spine.  The private treating physician noted that the Veteran had no history of significant radiation exposure.  The Veteran was diagnosed with a nodule of the thyroid.  In March 2006, the Veteran underwent an operation to perform a fine needle aspiration of the left thyroid nodule, which demonstrated that he had a malignant neoplasm of the thyroid gland.  See March 2006 operative record and March 2006 private treatment record.  He subsequently underwent a total thyroidectomy.  See March 2006 operative record.  

VA treatment records from June 2011 to August 2014 document that the Veteran was regularly checked for thyroid cancer.  The records do not include any evidence of recurrence of cancer.  He was diagnosed with hypothyroidism status post thyroidectomy.  See June 2011, July 2011, June 2012, April 2013, October 2013, and August 2014 VA treatment records.  

A September 2013 correspondence from the Department of the Navy Dosimetry Center stated that a review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  

As an initial matter, the Board finds that the Veteran served in the Republic of Vietnam from 1968 to 1969, and therefore, exposure to herbicides is presumed.  However, thyroid cancer is not a disease entitled to presumptive service connection for exposure to herbicides.  Therefore, the Board finds that presumptive service connection for thyroid cancer due to herbicide exposure is not warranted.  

Nevertheless, thyroid cancer is a chronic disease for purposes of 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran's thyroid cancer did not manifest until 2006, almost 20 years after his separation from service.  Furthermore, the evidence does not show that the Veteran had any continuity of symptomatology as he did not complain of any thyroid-related symptoms since his discharge from service.  Therefore, the Veteran is also not entitled to presumptive service connection for thyroid cancer as it neither manifested within one year of separation nor presented any continuous symptoms since service.  

With regard to the Veteran's contention that he was exposed to radiation while serving aboard a naval ship during his active duty service, the Board finds that the Veteran did not engage in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2014); 38 C.F.R. § 3.309(d)(3)(ii) (2014).  However, the Veteran's thyroid cancer qualifies as a "radiogenic disease" under 38 C.F.R. § 3.311 and it became manifest five years or more after any such radiation exposure.  VA sought evidence of whether the Veteran had been exposed to radiation during his active duty service and the Department of the Navy Dosimetry Center responded that the Veteran had no occupational exposure to ionizing radiation.  Therefore, as the evidence does not demonstrate any such in-service exposure to ionizing radiation, the Veteran is not entitled to service connection for exposure to ionizing radiation.  

Despite not finding a basis for granting service connection on the basis of presumptive service connection or exposure to radiation, the Board must still consider whether the Veteran is entitled to service connection on a direct basis.  The Veteran has a diagnosis for thyroid cancer, however, the Veteran's service treatment records reflect no evidence of such cancer during service.  Furthermore, the Veteran has not presented any competent and credible evidence to show that his thyroid cancer was caused by or related to his active duty service, including his exposure to herbicides.  Indeed, although the Veteran is competent to report his symptoms, he does not have the requisite medical knowledge or training to provide an opinion as to whether his thyroid cancer developed as a result of his exposure to herbicides or any other incident of his active duty service.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  Therefore, the Board finds that service connection on a direct basis is not warranted.  

Finally, the Board acknowledges that the Veteran suggested in a June 2015 statement that he may have developed thyroid cancer as a result of contaminated drinking water or exposure to dioxins.  The Veteran submitted medical journal articles that exposure to these contaminants can cause cancer.  However, the articles are not specific to the Veteran and the findings were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.  

Furthermore, the Veteran did not provide any statement about the nature of his claimed exposure to contaminated drinking water and/or dioxins.  The duty to assist is a two-way-street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that, as the Veteran failed to provide any evidence, lay or medical, of such exposure, there is no duty to seek further development to substantiate his claim.  

Thus, as the preponderance of the evidence is against finding in favor of service connection for thyroid cancer on a presumptive or direct basis or on the basis of exposure to ionizing radiation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  

      
Skin Disability

The Veteran contends that his current skin disability developed during service as a result of his exposure to herbicides.  He testified that he sought treatment for an irritation in his groin area after returning from Vietnam.  He said he was told he might have a problem from Agent Orange.  He said that he was treated in 1982 or 1983 at the Naval hospital for his skin, that he received medicine, and that he had been using the same medicine ever since.  He also described having 14 pre-cancerous moles removed.  See April 2011 Board hearing transcript.  

At the Veteran's July 1953 enlistment examination, the examiner found mild acne on his face, chest and back, which was not disabling.  During the Veteran's first period of service, he continued to complain of acne, he also reported having Athlete's foot, and he had warts removed from his second and fifth toes on his left foot and minute ones on both hands.  See May 1954, June 1954, March 1955, and July 1956 treatment records.  The Veteran's July 1957 separation examination noted no skin problems.  

Service treatment records from 1968 to 1987 document the Veteran's treatment for various skin conditions, including rashes, contact dermatitis, fungal infections, and dry skin.  The Veteran had diagnoses for heat rash (September 1968 treatment record), regular jock itch (June 1969 treatment record), and left leg rash (June 1975 treatment record), which were treated and resolved.  A September 1977 treatment record documents that the Veteran had complained of having a rash in his groin with pruritus for the past three to four weeks.  He was diagnosed with mild folliculitis.  A September 1977 annual examination noted that the Veteran had tinea pedis and folliculitis of the groin, not considered disabling.  A July 1978 treatment record reflects that the Veteran had macular and papules on his upper ankle and foot region for the past two days following a weekend camping trip.  The Veteran was diagnosed with contact dermatitis versus poison ivy.  

The Veteran reported having a skin disease on his February 1979 report of medical history, which the examiner noted as controlled dry skin.  At a February 1979 examination, the examiner found multiple purple skin moles on the Veteran's face, chest and back, which were not considered disqualifying.  

A November 1979 treatment record documents that the Veteran reported a rash on his buttocks or anal crease area, which had a provisional diagnosis of possible candidiasis (fungal infection).  The examiner also found that the Veteran had a secondary contact dermatitis probably due to one of the many products he was applying to the area.  He was diagnosed with possible tinea.  

A March 1980 treatment record noted that the Veteran had a six-week history of dry scaling and initially pruritic area on the dorsal left ankle.  There was no evidence of contact dermatitis.  He was diagnosed with lichen simplex chronicus (skin condition caused by chronic itching and scratching).  

A November 1981 treatment record documents that the Veteran complained of having a persistent lesion on the right shaft of his penis for the past four days.  The examiner noted that the Veteran had sexual contact one to two weeks prior to the onset of his painless lesion.  The Veteran's diagnosis was rule out primary lues (syphilis).  A February 1982 reenlistment examination found normal skin clinical evaluation results and the Veteran affirmatively denied any skin diseases on his report of medical history.  

An April 1982 treatment record reflects that the Veteran had a non-purulent posterior rash with minimal itching for the past three days.  

A January 1983 treatment record documents that the Veteran had an anal rash, which appeared to be non-fungal.  In February 1983, the Veteran returned for treatment of his rash when it did not improve and spread to his pubic and thigh area.  Upon an objective evaluation, the examiner diagnosed the Veteran with non-specific, chronic dermatitis and rule out allergy.  A May 1983 treatment record documents that the Veteran had complained of having an itchy and uncomfortable rash on his lower legs for the past four weeks that reoccurred.  Following an objective evaluation, the examiner diagnosed the Veteran with non-specific dermatitis.  

A September 1983 report of medical history noted that, in July 1983, the Veteran underwent an excision of a mandibular nodular lesion.  A September 1983 annual examination found normal skin clinical evaluation results.  

A November 1985 treatment record noted that the Veteran had a reddish nodule on his left forehead, a dysplastic nevus (mole) on his right upper chest, and five atypical nevi (moles) on his back.  

A July 1986 periodic examination noted that from 1982 to the present, the Veteran broke out in rashes when he ate tomatoes and beer.  Upon examination, the Veteran's skin clinical evaluation results were normal.  

A January 1987 treatment record noted that the Veteran had dry skin.  At his January 1987 retirement examination, the Veteran had normal skin clinical evaluation results. 

Private treatment records from November 1994 to August 2005 reflect several complaints and treatment for rashes, which were diagnosed as contact dermatitis secondary to poison oak.  See November 1994, April 1996, June 1998, July 2004, and August 2005 private treatment records.   

VA treatment records from November 1992 to October 2012 reflect a history of treatment for skin lesions.  The Veteran had multiple skin lesions removed from his groin, neck, and chest.  See November 1992 VA Operation Report.  He also had multiple complaints of skin lesions on his ears (August 2001, July 2002, September 2002, and July 2003 VA treatment records), his trunk (July 2003 and July 2004 VA treatment records), the right side of his face (December 2005 VA treatment record), the left side of his forehead (January 2006 VA treatment record), his upper right lip (April 2006 VA treatment record), and his left cheek (June 2012 and October 2012 VA treatment records).  The Veteran was diagnosed with actinic keratosis (rough, scaly patch on your skin that develops from years of exposure to the sun) and seborrheic keratosis (benign type of skin lesion).   See September 2002, December 2005, April 2006, and October 2012 VA treatment records.  

An October 2013 VA treatment record reflects that the Veteran was being treated for shingles.  

At a November 2013 VA examination, the Veteran reported his history of skin problems during service.  He currently reported having occasional dry skin or eczema.  Upon objective evaluation, the VA examiner found that the Veteran had eczema covering less than five percent of his total body.  The VA examiner noted that the Veteran had a very mild two by two centimeter patch of dry skin on his left buttock with eczema appearance.  Based on the VA examiner's diagnosis of very mild eczema and a review of the Veteran's medical records, the VA examiner concluded that the Veteran's skin disability was less likely than not related to his active duty service, including any exposure to Agent Orange, any other herbicide or any other in-service exposures.  The VA examiner found that the Veteran's skin disability was more likely due to age related dry skin.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin disability.  

As stated above, the Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam.  The Veteran has been currently diagnosed with mild eczema, which is not a disease entitled to presumptive service connection for herbicide exposure.  Moreover, eczema is not a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board finds that the Veteran's claim for service connection is not warranted on a presumptive basis.  

The Board has also considered whether the Veteran is entitled to service connection for his skin disability on a direct basis.  The November 2013 VA examiner opinion provides the most probative evidence as to whether the Veteran's current mild eczema is related to his active duty service.  Although the Veteran had multiple complaints and treatment for skin problems, including dermatitis, during his active duty service, the VA examiner had reviewed the Veteran's medical records and concluded that the Veteran mild eczema was unrelated to his active duty service and was more likely age related dry skin.  Notably, several years of VA treatment records show that the Veteran sought treatment for multiple skin lesions over various parts of his body following his separation from service.  The Veteran did not report any dry skin or eczema related problems and there were no objective findings of eczema.  His private treatment records do show complaints for rashes, however, they were found to be contact dermatitis secondary to poison oak.  

The Veteran is competent to describe symptoms of a rash and to identify such a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  However, the Veteran does not have the specialized medical knowledge and training to provide an opinion as to whether his currently diagnosed mild eczema is etiologically related to his herbicide exposure.  Furthermore, although the Veteran's treatment records include evidence of skin rashes during service, the post-service evidence does not show that the Veteran had recurrent or continuous symptoms of skin rashes following service.  Indeed, for many years after service, the Veteran sought treatment for skin lesions, but did not report any skin rashes, except for isolated reports of skin rashes associated with poison oak.  

Finally, the Board acknowledges that the Veteran provided medical journal articles that suggest a link between skin cancer and contaminated drinking water.  However, the Veteran does not have a current diagnosis for skin cancer.  Moreover, as stated above, the Veteran has failed to provide any evidence, lay or medical, of any exposure to contaminated drinking water, so there is no duty to seek further development to substantiate his claim.  Wood, supra.

Thus, as the preponderance of the evidence is against finding in favor of service connection for a skin disability on a presumptive or direct basis, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  



ORDER

Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to exposure to herbicides and/or ionizing radiation, is denied.

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


